    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 1 of 13 PageID #:284




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                    )
ROBERTA STEELE,                     )
                                    )
            Plaintiff,              )                   Case No. 19-cv-05334
                                    )
      v.                            )                   Hon. Steven C. Seeger
                                    )
FOX VALLEY PARK DISTRICT,           )
                                    )
            Defendant.              )
____________________________________)

                           MEMORANDUM OPINION AND ORDER

        Plaintiff Roberta Steele spent two decades of her career working for the Fox Valley Park

District. It ended badly. Fox Valley ultimately terminated her for missing deadlines, failing to

keep a computer system up to date, and failing to communicate. But Steele (who is 64) believes

that the real reason for her termination was her age. So she filed a claim under the Age

Discrimination in Employment Act. The theory of the case is that new, younger management

took over Fox Valley and favored younger employees at the expense of older ones.

        Fox Valley now moves to dismiss. The gist of the motion is that Steele pled herself out

of court by alleging that there were legitimate reasons for her termination. For the reasons stated

below, the Court denies Fox Valley’s motion to dismiss.

                                             Background

        At the motion to dismiss stage, the Court must accept the well-pleaded allegations of the

complaint as true. See Lett v. City of Chicago, 946 F.3d 398, 399 (7th Cir. 2020). The time to

test the truth or falsity of the allegations comes later.
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 2 of 13 PageID #:285




       Plaintiff Roberta Steele worked for Fox Valley Park District, which provides public parks

and recreation to the surrounding community, for almost two decades. See First Am. Cplt. ¶¶ 12,

14–15 (Dckt. No. 18). For most of her tenure, she had a positive work experience. She was a

“successful and respected member of the FVPD supervisory staff,” and “met or exceeded” Fox

Valley’s business expectations. Id. at ¶¶ 1, 13. She received positive performance reviews and

merit-based salary increases on a regular basis from 1998 to 2016. Id. at ¶¶ 14–15.

       Things took a turn for the worse in 2016, when Fox Valley “started using new computer

software and hired new, significantly younger, management staff.” Id. at ¶ 1. Around that time,

Fox Valley replaced Steele’s direct supervisor with a “much younger person” named Lauren

Jansen. Id. at ¶ 17. Steele was born in 1956, so in 2016 and 2017 she was in her early 60s. Id.

at ¶ 8. Steele estimates that Jansen, her new supervisor, was approximately thirty years old when

Fox Valley added her to the team in 2016. Id. at ¶ 18. So Steele was twice her age.

       Soon after Jansen arrived, Fox Valley hired another young woman, Krista Mulready, to

replace the Facility Manager of the “Prisco” facility. Id. at ¶¶ 19–20. Mulready was responsible

for managing all employees at the Prisco facility, including Jansen and Steele. Id. at ¶ 21. Both

Mulready and Steele were younger than their predecessors. Id. at ¶¶ 17, 19. New, younger

management took the reins.

       “[T]hings were changing,” and not for the better. Id. at ¶ 22. New management changed

the workplace culture. Id. After the transition, Steele noticed a pattern of preferential treatment

for younger workers. Id. In fact, she remembers that the younger workers were treated

“materially better.” Id. The complaint includes a number of specific examples. Id. at ¶¶ 24–36.




                                                 2
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 3 of 13 PageID #:286




        Mulready and Jansen “held younger and older employees to different sets of performance

standards.” Id. at ¶ 25. They “let younger employees get away with performance issues, but

subjected older workers to discipline for the same or similar infractions.” Id. at ¶ 26.

        Mulready, in particular, kept the younger employees up to date on the latest information,

but kept the older workers “in the dark.” Id. at ¶ 27. She oversaw changes to a facility that

“made it physically more difficult for older employees to do their jobs,” without accommodating

their physical limitations. Id. at ¶ 28. Mulready “humiliated” older workers by requiring them to

obtain information from their “younger subordinate staff,” instead of “openly sharing

information with everyone.” Id. at ¶ 29.

        Mulready also “disfavor[ed]” older employees. Id. at ¶ 30. She gave younger employees

“privileges of authority,” but denied the older (and more experienced) workers the same

opportunities. Id. To make matters worse, Mulready used buzzwords like “stale” and

“stagnant” when she referred to older workers. Id. at ¶ 31. And she described older employees

as “not up to the task” and “not able to handle” responsibilities. Id.

        Work piled up for older employees, while younger employees received benefits such as

training. Older employees were saddled with “[n]ew and compounding responsibilities,” but

“this was not happening to younger employees.” Id. at ¶ 32. Instead, “[y]ounger employees

received computer training, whereas older employees were denied the same opportunity.” Id. at

¶ 33.

        When problems arose, older employees shouldered the blame. “In some circumstances,

the blame for performance issues was shifted from younger employees to their older co-

workers.” Id. at ¶ 34.




                                                 3
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 4 of 13 PageID #:287




        The poor treatment of older employees led to an exodus. “[O]lder employees at Prisco

were being forced out and treated very poorly. By contrast, younger employees were being hired

and trea[t]ed more favorably.” Id. at ¶ 35. The disfavored treatment drove out “about a dozen

older employees or volunteers” over the course of one year. Id. at ¶ 36.

        The shift to younger management coincided with a change in technology. Fox Valley

implemented a new software for recreation management called RecTrac. Id. at ¶ 37. As part of

the software implementation, Fox Valley assigned a team of employees – exclusively comprised

of younger workers – to act as the training committee. Id. at ¶ 38. As Steele sees it, if she were

on the committee, she would have received adequate software training. Id. at ¶ 39. Instead, she

never received the necessary training. Id. at ¶¶ 39–40. And while she made multiple requests

for additional training, her requests fell flat. Id. at ¶¶ 33, 40, 44, 53.

        When the software implementation was complete, Fox Valley expected its employees to

use the RecTrac software to compile information about programming, class schedules, and room

assignments. Id. at ¶¶ 41–42. Steele alleges that no one informed her of the new protocol. Id.

Her obliviousness to the change caught up with her one day, when the acting facilities manager

questioned her about “programming and using RecTec.” Id. at ¶ 43. The complaint doesn’t

delve into the nature of the questioning. But in response to the questioning, Steele requested

additional RecTrac training. Id. at ¶ 44. Like before, she did not receive it. Id.

        Eventually, Steele’s lack of experience with RecTrac caused problems. In April or May

2017, she was working with the Fox Valley dance coordinator to enter the dance program’s

summer registration information into RecTrac. Id. at ¶ 45. The duo “experienced an issue

entering information with RecTrac,” which “created inaccuracies with the programming data.”

Id. at ¶ 47. So, they asked the Program Manager (who was assigned to help employees with the



                                                    4
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 5 of 13 PageID #:288




system) for help. Id. at ¶¶ 48–49. Eventually, the Program Manager told Steele and the dance

coordinator that the system problem was fixed. Id. at ¶ 51.

       He was wrong. Mulready told Steele that the summer registration information remained

inaccurate. Id. at ¶ 52. Mulready blamed Steele – and only Steele – for the errors. Id. The other

two employees shouldered none of the blame. Id. Unlike her coworkers, Steele received

(unspecified) disciplinary measures. Id. Once again, Steele requested additional training. Id. at

¶ 53. Once again, she received none. Id.

       At that point, Mulready and Jansen “Set Ms. Steele Up to Fail.” Id. at p.7 (quoting the

heading) (bold in original). In May 2017, Fox Valley was in the process of updating its fall

programming in RecTrac. Id. at ¶ 54. As part of that project, Mulready directed Steele to update

“all dance class descriptions” in the system. Id. On June 5, Mulready gave Steele a 48-hour

deadline: she asked Steele to complete the updates by June 7 at 5:00 p.m. Id. at ¶ 56.

       But, as Steele tells it, an intervening deadline made Mulready’s deadline impossible to

meet. The very next day, on June 6, Jansen – Steele’s direct supervisor – asked Steele to submit

the fall registration materials to her first, and to send them by the morning of June 7. Id. at ¶ 57.

That is, Jansen wanted to see the registration materials hours in advance of the 5:00 p.m.

deadline, thus “cutting the time Ms. Steele had to finish the project in half.” Id. Younger

employees faced Mulready’s deadline of 5:00 p.m., but unlike Steele, they “were not given an

earlier deadline at the very last minute.” Id. at ¶ 58.

        Steele stayed late on June 6 and June 7, working on the registration “into the night.” Id.

at ¶ 59. But it was not enough. Steele did not meet the deadline. She kept Jansen in the loop,

telling her that she was going to miss the deadline, and discussing the content of the dance




                                                  5
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 6 of 13 PageID #:289




department’s fall registration. Id. at ¶ 60. In the end, Steele submitted the materials to both

Mulready and Jansen at 11:00 p.m. on June 7, hours after the deadline. Id. at ¶ 61.

       A week later, she was let go. On June 15, 2017, Mulready and Fox Valley’s HR manager

called Steele into a meeting. They informed Steele that she was terminated for “failing to meet

deadlines, failure to keep information up to date in RecTrac, and lack of communication.” Id. at

¶¶ 10, 62–63.

       Steele fought to keep her position. She asked for training, and requested a Performance

Improvement Plan. Id. at ¶ 64. But Fox Valley’s management remained steadfast in the

termination decision. As Steele tells it, Fox Valley ultimately replaced her with a younger

worker. Id. at ¶ 66.

       After her firing, Steele filed her Charge of Discrimination with the Equal Employment

Opportunity Commission on April 9, 2018. Id. at ¶ 4. She received a Notice of Suit Rights on

May 16, 2019, and sued Fox Valley within 90 days of receipt of the letter. Id. at ¶¶ 5–6.

                                          Legal Standard

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

the merits of the case. See Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510,

1520 (7th Cir. 1990). In considering a motion to dismiss, the Court accepts as true all well-

pleaded facts in the complaint and draws all reasonable inferences in the plaintiff’s favor.

AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive, the complaint must

give the defendant fair notice of the basis for the claim, and it must be facially plausible.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows




                                                  6
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 7 of 13 PageID #:290




the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

                                            Discussion

       Steele filed a one-count complaint against Fox Valley. See First Am. Cplt. ¶¶ 67–77

(Dckt. No. 18). She alleges that Fox Valley discriminated against her based on her age in

violation of the Age Discrimination in Employment Act (“ADEA”). See id.

       Congress enacted the ADEA to “promote employment of older persons based on their

ability rather than age; to prohibit arbitrary age discrimination in employment; [and] to help

employers and workers find ways of meeting problems arising from the impact of age on

employment.” 29 U.S.C. § 621(b); Carson v. Lake County, Indiana, 865 F.3d 526, 532 (7th Cir.

2017). The ADEA makes it unlawful for an employer to “discharge any individual or otherwise

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a). The ADEA’s

protections apply to employees who are at least 40 years old. Id. at § 631(a). Steele is in her

60s, so the ADEA protected her from age discrimination during the period in question. See First

Am. Cplt. ¶ 8 (Dckt. No. 18).

       To prove a claim for disparate treatment under the ADEA, Steele must show that “age

was the ‘but-for’ cause of the challenged employment action.” Carson, 865 F.3d at 532 (quoting

Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009)); see also Skiba v. Illinois Cent. R.R.

Co., 884 F.3d 708, 719 (7th Cir. 2019). That is, “in the ADEA context, it’s not enough to show

that age was a motivating factor. The plaintiff must prove that, but for [her] age, the adverse

action would not have occurred.” Skiba, 884 F.3d at 719 (quoting Martino v. MCI Commc’ns

Serv., Inc., 574 F.3d 447, 455 (7th Cir. 2009)) (emphasis in original).



                                                 7
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 8 of 13 PageID #:291




       Steele’s case is still at the pleadings stage, so she does not need to prove anything just

yet. Down the road, there are two ways to prove a disparate treatment claim under the ADEA.

She “may proceed by introducing direct or circumstantial evidence that her employer took an

adverse action against her because of her age.” Carson, 865 F.3d at 532–33 (citation omitted).

Or she can proceed under the burden-shifting framework adapted from McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). See Carson, 865 F.3d at 533. That framework requires a

plaintiff to prove her prima facie case by showing that “(1) she is a member of a protected class,

(2) she was meeting the defendant’s legitimate expectations, (3) she suffered an adverse

employment action, and (4) similarly situated employees who were not members of her protected

class were treated more favorably.” Simpson v. Franciscan Alliance, Inc., 827 F.3d 656, 661

(7th Cir. 2016) (citing Bagwe v. Sedgwick Claims Mgmt. Servs., Inc., 811 F.3d 866, 880 (7th Cir.

2016)). Once she has established a prima facie case, the defendant must “articulate a legitimate,

nondiscriminatory reason for the adverse employment action, at which point the burden shifts

back to the plaintiff to submit evidence that the employer’s explanation is pretextual.” Id.

(citation omitted).

       At the pleadings stage, however, a plaintiff must carry a light burden. “The pleading

requirement for employment-discrimination claims is minimal.” See Clark v. Law Office of

Terrence Kennedy Jr., 709 F. App’x 826, 828 (7th Cir. 2017). Indeed, a plaintiff “need only

identify the type of discrimination, when it occurred, and by whom.” Id. (collecting cases); see

also Samovsky v. Nordstrom, Inc., 619 F. App’x 547, 548 (7th Cir. 2015) (“‘I was turned down

for a job because of my race’ is all a complaint has to say.”) (quoting Tamayo v. Blagojevich,

526 F.3d 1074, 1084 (7th Cir. 2008)); Swanson v. Citibank, N.A., 614 F.3d 400, 405 (7th Cir.




                                                 8
    Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 9 of 13 PageID #:292




2010) (requiring a complaint to identify “the type of discrimination,” “by whom,” and “when”)

(“This is all that she needed to put in the complaint.”).

       The pleading standards are a light load, not a heavy lift. So courts in this District

regularly find that ADEA claims pass muster under Rule 12, and allow the parties to gather facts

in discovery. See, e.g., Cover v. OSF Healthcare Sys., 2020 WL 3975467, at *3 (N.D. Ill. 2020)

(denying motion to dismiss over plaintiff’s objection that the facts didn’t allege age was the but-

for cause); Love v. Bd. of Educ. of City of Chicago, 2020 WL 247378, at *4 (N.D. Ill. 2020)

(denying motion to dismiss because allegations could support a finding of discrimination, and

noting the “limited value” of citing summary judgment cases given the minimal pleading

standard); Kreptowski v. Corrugated Supplies Co. LLC, 2018 WL 1378179, at *2 (N.D. Ill.

2018) (denying motion to dismiss ADEA claims); Garza v. Illinois Inst. of Tech., 2018 WL

264198, at *2 (N.D. Ill. 2018) (same).

       The Seventh Circuit weighed the light load that a plaintiff must carry in Clark v. Law

Office of Terrence Kennedy Jr., 709 F. App’x 826, 829 (7th Cir. 2017). Clark alleged that her

employer treated her badly because of her age (she was 51). The law firm excluded her from

meetings, took away her assignments, lied about her performance, and suspended her from work.

Id. at 828–29. But younger, comparable employees faced no such adversities. Id. The Seventh

Circuit had little trouble concluding that the complaint satisfied the minimal pleading

requirements.

       Steele’s allegations are more than enough to state a claim. She “identif[ied] the type of

discrimination, when it occurred, and by whom.” Clark, 709 F. App’x at 828. The complaint

alleges that Steele suffered from age discrimination, and it recounts a number of specific

examples of alleged mistreatment. Fox Valley held older employees to higher standards, and



                                                  9
   Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 10 of 13 PageID #:293




gave them less support. Older employees received “different sets of performance standards,”

and suffered disproportionate discipline for infractions. See Cplt. ¶¶ 25, 26. Older employees

received more work (id. at ¶ 32), less training (id. at ¶ 33), more blame (id. at ¶ 34), and less

information (id. at ¶ 27).

       The disfavored treatment came to a head when Fox Valley began using the RecTrac

software. Id. at ¶¶ 37–66. The complaint alleges that Fox Valley did not give older employees

adequate training on how to use the new registration system. Id. at ¶¶ 38–40. Steele repeatedly

requested training, but received none. Id. at ¶¶ 44, 53, 64. So when the time came to update the

registration system, Steele failed to meet deadlines, leading to her termination. Id. at ¶¶ 62–65.

       Fox Valley thinks that Steele pled herself out of court by admitting that she missed

deadlines. See Def.’s Mem. in Supp. of Mtn. to Dismiss, at 2–3 (Dckt. No. 21). The failure to

meet deadlines, so the argument goes, means that she did not live up to expectations, which

means that there was a non-discriminatory reason for her termination. Id. “Plaintiff’s own

pleading admits that her job performance was a problem.” Id. at 5.

       Fox Valley is getting ahead of itself. Steele’s case would not come to an end even if the

Court assumed that missing deadlines was a facially legitimate, non-discriminatory reason for

firing her. She would still have an opportunity to show – under the McDonnell Douglas burden-

shifting framework – that Fox Valley used the missed deadlines as a mere pretext for age

discrimination. See Simpson v. Franciscan Alliance, Inc., 827 F.3d 656, 661 (7th Cir. 2016).

That opportunity comes later, at summary judgment or trial. At the pleadings stage, it is enough

for Steele to allege that Fox Valley discriminated against her based on her age. See Clark v. Law

Office of Terrence Kennedy Jr., 709 F. App’x 826, 828 (7th Cir. 2017).




                                                 10
   Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 11 of 13 PageID #:294




       Fox Valley’s argument also misses the thrust of the complaint. Steele admits that she

missed deadlines, but she missed the deadlines because she didn’t receive training. And she

didn’t receive the training because Fox Valley didn’t offer it to older employees. So the

disfavored treatment set her up to fail. See Cplt. at 7 (alleging that the Park District “Set Ms.

Steele Up to Fail”) (bold in original). She didn’t meet expectations because she didn’t have

what she needed, and she didn’t have what she needed because her employer discriminated

against her.

       Imagine, for example, that a trucking company required a driver to haul goods from City

A to City B by a certain deadline. And then imagine that the trucking company refused to allow

the truck driver to fill up the tank, and did so for discriminatory reasons. And then the truck

driver didn’t deliver the goods on time, and got fired. The fact that the driver missed the

deadline wouldn’t mean that there was a non-discriminatory basis for the termination. A jury

could reasonably find that the but-for cause of the termination was the discriminatory refusal to

gas up the truck.

       The same rationale applies here. The complaint alleges a plausible claim that the but-for

cause of her termination was the discriminatory act of refusing to give plaintiff what she needed

to do her job. It’s a make-bricks-without-straw form of discrimination.

       Steele’s allegation may or may not pan out, but at this early stage, it is more than enough

to allow fact-gathering. At this point, the issue is not whether age discrimination was the but-for

cause of her termination. Instead, the issue is whether the complaint alleges a plausible claim

that age discrimination was the but-for cause of her termination. See Gross v. FBL Fin. Servs.,

557 U.S. 167, 177–78 (2009); Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007). It does.




                                                 11
   Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 12 of 13 PageID #:295




       Fox Valley also takes issue with some of the alleged examples of discrimination. See

Def.’s Mem. in Supp. of Mtn. to Dismiss, at 2 n.1 (Dckt. No. 21). For example, the complaint

alleges that Fox Valley “humiliated” older workers by requiring them to obtain information from

younger workers. See Cplt. at ¶ 29. True, that allegation does not seem to move the needle very

much (if at all). But its inclusion does not doom the complaint. “The fact that [Steele] included

other, largely extraneous facts in her complaint does not undermine the soundness of her

pleading.” See Swanson v. Citibank, N.A., 614 F.3d 400, 405 (7th Cir. 2010); see also Clark,

709 F. App’x at 829 (refusing to dismiss a complaint simply because “some of Clark’s

allegations do not amount to discrimination”).

       Fox Valley makes one last argument, late in the game. Fox Valley argues that any

conduct before June 13, 2017 is time-barred. See Reply in Supp. of Mtn. to Dismiss, at 7 (Dckt.

No. 25). A plaintiff seeking to file an ADEA claim must file with the EEOC within 300 days of

the unlawful conduct. See 29 U.S.C § 626(d)(1); see also Riley v. Elkhart Cmty. Sch., 829 F.3d

886, 890–91 (7th Cir. 2016). Because Steele filed the charge with the EEOC on April 9, 2018,

see First Am. Cplt. ¶ 4, the alleged misconduct had to occur in the preceding 300 days, starting

June 13, 2017. So the complaint, Fox Valley argues, was too late.

       But Fox Valley’s argument was too late, too. Fox Valley unveiled its argument in its

reply brief. See Reply in Supp. of Mtn. to Dismiss, at 7 (Dckt. No. 25). While a reply brief may

respond to arguments raised in the response brief, “arguments raised for the first time in a reply

brief are deemed waived.” Danilkowicz v. City of Park Ridge, 2013 WL 4401428, at *3 (N.D.

Ill. 2013) (quoting Griffin v. Bell, 694 F.3d 817, 822 (7th Cir. 2012)); Dyson, Inc. v. Sharkninja

Operating LLC, 2016 WL 4720019, at *1 (N.D. Ill. 2016) (citing Cent. States, Se. and Sw. Areas




                                                 12
   Case: 1:19-cv-05334 Document #: 48 Filed: 09/02/20 Page 13 of 13 PageID #:296




Pension Fund v. White, 258 F.3d 636, 640 n. 2 (7th Cir. 2001)). A reply brief must reply to an

argument, not build a new one.

       The timeliness argument is waived – for now, that is. The Court will not address an

argument that does not appear in the motion to dismiss. The non-movant had no opportunity to

respond, and this Court does not have the benefit of the adversary process. Still, Fox Valley can

raise its timeliness argument in a motion for summary judgment.

                                           Conclusion

       For the above reasons, the Court denies Fox Valley’s motion to dismiss the First

Amended Complaint [19].




Date: September 2, 2020

                                                    Steven C. Seeger
                                                    United States District Judge




                                               13
